Citation Nr: 0114318	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-14 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel






INTRODUCTION

The veteran had active service from September 1966 until 
September 1969.  This appeal comes before the Board of 
Veterans' Appeals (BVA or Board) from a January 2000 decision 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran's PTSD is productive of total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a disability evaluation in 
excess of 50 percent for his service-connected PTSD.  
Essentially, the veteran contends that the severity of his 
symptomatology warrants a higher evaluation.

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  In this regard, the Board notes that the 
RO obtained the veteran's service medical records and 
afforded the veteran VA examinations in connection with his 
claim, including an examination as recent as September 1999.  
Upon denial of the claim, a Statement of the Case was issued 
to the veteran in May 2000, explaining the reason for denial 
of his claim, and setting forth the symptomatology necessary 
for an increase in the evaluation beyond 50 percent.  The 
veteran declined a personal hearing in connection with his 
claim.  The veteran's representative, on behalf of the 
veteran, has filed a written brief of appeal.  Under these 
circumstances, the Board finds that the VA's duty to assist 
has been satisfied and that the claim is ready for appellate 
review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that 
the disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the present 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A review of the record reveals that the veteran was initially 
granted service connection for this PTSD claim in an April 
1998 rating decision.  Evidence of record upon which the 
decision was based included service medical records, a VA 
Compensation and Pension Social Survey dated in January 1998, 
and VA examination reports dated in January 1998 and March 
1998.  In summary, this evidence revealed that the veteran 
was divorced with one daughter and unemployed.  He recounted 
some of his wartime experiences, which included significant 
combat.  Mental status examination showed the veteran as 
dysthymic, and appearing sad and depressed.  The veteran also 
reported problems with depression and anger.  Upon 
examination, his Global Assessment of Functioning (GAF) score 
was 45, which is indicative of serious symptoms, or any 
serious impairment in social or occupational functioning 
(e.g., no friends, unable to keep a job).  See 38 C.F.R. 
§ 4.130; Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  In considering the veteran's 
symptomatology and his GAF score, the RO granted a 50 percent 
disability rating for the veteran's PTSD, with an effective 
date of October 1997.  In July 1999, the veteran requested an 
increase in his disability evaluation, but a rating decision 
of January 1999 determined that an increase was not 
warranted.  The veteran disagreed with that decision, and 
initiated this appeal.

More recent evidence of record includes a VA treatment record 
dated in June 1999.  This record indicates that the veteran 
had recently lost his job, broken up with his girlfriend, and 
had a recent relapse in his sobriety, though he was no longer 
drinking.  The veteran was assigned a GAF score of 31.

In connection with the veteran's July 1999 request for an 
increased rating, he underwent a VA examination in September 
1999.  At this examination, the veteran related that he had 
worked at a factory from September 1998 to March 1999, but 
was fired due to an argument with his boss.  The veteran 
complained that it was difficult to find work, and he stated 
that he could not even get himself to look for employment 
"because he knows they will do something to anger him and 
fire him, or he will get angry and quit."  He indicated that 
he could not establish relationships at work or in his social 
life because he dislikes talking or being around more than 
three people at a time.  He reported that he avoided group 
therapies, and he stated that he had to force himself to go 
out to the store.  Generally, he would just stay alone in his 
house with his cat.  His adult daughter lived in the Pacific 
Northwest, and the veteran would visit her once a year.  He 
related that he does not want to tell anyone about his Viet 
Nam experiences, out of fear that people will judge him.  He 
stated that he sleeps badly every night and sometimes has 
nightmares that waken him in a sweat.  He has anxiety 
episodes approximately three times a week.  He does not 
believe he can get better and he does not believe things 
could get any worse than they are for him at the present 
time.  He denied suicidal ideation, although he acknowledged 
an intolerable level of pain.

A mental status examination of the veteran found him 
oriented, cooperative, and casually attired.  Though there 
was no formal thought disordering, his thought processes 
showed indirect response to inquiries with slow response 
latencies.  He demonstrated poor short term memory for 
digits, and poor concentration for simple math.  The 
veteran's thought content showed apprehension about his 
future with no meaningful future orientation.  He had no 
delusions, some ideas of reference, and a profound sense of 
social alienation.  The veteran's mood and aspect were flat 
and despondent.  The veteran's insight and judgment were 
deemed poor.  The diagnosis was chronic PTSD, and alcohol 
abuse, in remission.  The examiner assigned the veteran a GAF 
of 40.

Also of record is a letter dated April 2000 from the 
veteran's treating VA physician.  In that letter, the doctor 
reported that the veteran currently receives psychotherapy 
and medication for his PTSD at the VA clinic.  The doctor 
indicated that the veteran's conflicts were long-standing, 
and he did not anticipate that the veteran would resolve 
these difficulties in the foreseeable future.  He opined that 
"[a]s a result of his conflicts he does not appear to be 
employable."  He assigned the veteran a GAF score of 32.

The veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent 
rating is assigned where symptomatology demonstrates 
occupational and social impairment with reduced reliability 
and productivity.  The next higher rating of 70 percent is 
warranted where symptomatology demonstrates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical; obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and an inability to establish and maintain 
effective relationships.  A 100 percent disability rating is 
assigned where symptomatology demonstrates total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

In reviewing the evidence of record in light of the relevant 
rating criteria, the Board finds that the veteran's PTSD 
symptomatology more closely approximates the criteria for a 
100 percent rating.  A GAF score of 31 was assigned to he 
veteran in a June 1999 VA treatment record, and a GAF score 
of 40 was assigned to the veteran in his VA examination of 
September 1999.  In an April 2000 statement, the veteran's 
treating VA physician assigned the veteran a GAF score of 32.  
According to the DSM-IV, a GAF score of 31 to 40 indicates 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work, family relations, 
judgment, thinking or mood.  See DSM-IV.  The Board finds 
that the veteran's symptomatology demonstrates major 
impairment in several areas.  The veteran's treating VA 
physician has written that the veteran's PTSD symptomatology 
renders him unemployable, and that he does not anticipate 
resolution of the veteran's difficulties for the foreseeable 
future.  The veteran has indicated that he is unable to 
establish relationships in either his professional or social 
life because he does not like to talk or be a part of groups 
larger than three people.  He has to force himself to go out 
to the store, and generally stays at home alone with his cat.  
In the veteran's most recent VA examination, his mood was 
found to be flat and despondent, his insight and judgment 
poor, and his thought processes indicated indirect response 
to inquiries with slow response latencies.  The veteran also 
reported feelings of anger and irritability, particularly in 
regard to employment situations.  

In summary, the Board finds that the veteran's PTSD 
symptomatology is of such a degree of severity that the 
veteran suffers major impairment in several areas, such as 
work, family relations, judgment, thinking and mood, which 
has resulted in total occupational and social impairment.  
Accordingly, in light of the foregoing, and by resolving any 
remaining doubt in the veteran's favor, the Board finds that 
the veteran's request for an increased rating is granted.  
Moreover, the Board finds that the veteran's PTSD 
symptomatology warrants a disability evaluation of 100 
percent.

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations of this disability and its 
effect on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered. 

Inasmuch as the above decision results in an award of the 
maximum benefit available, consideration of the provisions 
providing for assignment of an extra-schedular evaluation, is 
unnecessary.  See 38 C.F.R. §§ 3.321(b)(1); 4.125- 4.130.


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 100 percent rating for post-traumatic 
stress disorder is hereby granted.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

